Citation Nr: 1759413	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder, previously diagnosed as atopic dermatitis.

2.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for a thyroid disorder, claimed as hypothyroidism, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  Entitlement to service connection for a left wrist disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

6.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

7.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

8.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1988, September 1990 to July 1991, and active duty for special work (ADSW) and active duty for training (ACDUTRA) from December 1991 to June 1992, to include service in Southwest Asia and additional service with the Alabama National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  To be consistent with Clemons, the Board has expanded the Veteran's claim for entitlement to service connection for PTSD to all acquired psychiatric disorders to encompass all symptoms of an acquired psychiatric disorder due to stressful incidents in service.  Additionally, the Board expands the Veteran's claim for hypothyroidism to any thyroid disorder in light of the Veteran's diagnosis of hyperthyroidism prior to entrance into active service and contentions that a current thyroid disorder was aggravated by service or otherwise due to environmental hazards in Saudi Arabia.  

In September 2017, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for a skin disorder, thyroid disorder, acquired psychiatric disorder, left wrist disorder, back disorder, obstructive sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A November 1997 rating decision denied the Veteran's claim of entitlement to service connection for rashes with swelling as claims of entitlement to service connection for rashes due to undiagnosed illness and atopic dermatitis; the Veteran did not appeal that decision and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the November 1997 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's initial claim for service connection for a skin disorder, claimed as rashes with swelling, was denied in a November 1997 rating decision and characterized as two claims, for rashes due to undiagnosed illness and for atopic dermatitis.  The RO denied service connection for rashes due to undiagnosed illness because an examination diagnosed a skin disorder and denied service connection for atopic dermatitis due to insufficient evidence to establish that atopic dermatitis was related to the Veteran's military service.  The Veteran was provided notice of this decision and her appellate rights but did not appeal the November 1997 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In April 2009, the Veteran filed a claim to reopen entitlement to service connection for a skin disorder characterized as exfoliative dermatitis or eczema.  The evidence received since the November 1997 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes private medical records, lay statements, and testimony at a September 2017 hearing that the Veteran had symptoms of a skin disorder intermittently since her service in Southwest Asia.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus between a skin disorder and incidents in active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for a skin disorder is reopened and will be considered on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a skin disorder is reopened and, to that extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.  Specifically, VA examinations are warranted to ascertain the nature and etiology of her claimed disabilities, to include whether any of the Veteran's claimed symptomatology may constitute objective indications of a qualifying chronic disability due to exposure to environmental hazards in Southwest Asia.  See 38 C.F.R. § 3.317 (2017).

Generally, a VA examination would be provided when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of providing additional development. 

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has contended that symptoms such as night sweats, irritability, and avoidance began after stressful incidents in Saudi Arabia.  The Board notes that the Veteran and her husband are competent to describe such symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, a May 1990 report of medical history, between periods of active duty, was possible for depression or excessive worry and an October 1996 statement from Dr. R.N. noted the Veteran received emergency medical treatment for anxiety.  As such, the Board finds sufficient evidence to warrant an examination.  

With regard to the claims of entitlement to service connection for a left wrist injury, back disorder, obstructive sleep apnea, and hypertension, the Board finds additional development consistent with McLendon is also in order due to evidence of a current diagnoses of hypertension and sleep apnea as well as symptomatology that may be consistent with back and left wrist diagnoses and competent lay statements of symptomatology since service.  See McLendon, 20 Vet. App. at 83; Jandreau, 492 F.3d at 1377.  Private medical records indicate the Veteran received October 1996 emergency medical treatment for hypertension and that hypertension was diagnosed in 2008.  Obstructive sleep apnea was diagnosed in a July 2008 sleep study and the Veteran testified that symptoms of snoring and cessation of breathing during sleep began in service and continued since.  With regard to a back disorder, the Veteran testified to onset of symptomatology due to military duties that required heavy lifting and carrying loads and a March 2000 private treatment record noted onset of sharp back pain with limited motion and gave an impression of degenerative disc disease.  Additional chiropractic treatment notes indicate treatment for back pain from June 2011 to September 2013.  With regard to the claim for a left wrist disorder, the Veteran testified to onset of symptomatology in service from an injury in a motor vehicle accident in Saudi Arabia that has continued since.  Based on the above, and in light of the Veteran's assertions that her current symptomatology may also be objective indications of a chronic disability related to exposure to environmental hazards in Saudi Arabia, the Board finds examinations and medical opinions with respect to these claims are also warranted.   

With regard to the claim of entitlement to service connection for a thyroid disorder, the Board notes that the Veteran had a diagnosis of hyperthyroidism prior to entrance into her initial period of active service, which was noted as asymptomatic on a January 1987 enlistment examination.  See 38 U.S.C. §§ 1131, 1132 (a veteran is presumed to be in sound condition when she entered into military service, except for conditions noted on the entrance examination or where evidence or medical judgement is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.).  She contends that her thyroid problem became symptomatic hypothyroidism due to active service, to include exposure to environmental hazards in the Persian Gulf.  The Board notes that service medical records report February 1988 treatment for possible Raynaud's syndrome that noted Raynaud's had a rare association with thyroid abnormalities.  In June 1990, between periods of active duty, the Veteran also sought treatment for thyromegaly with a history of hyperthyroidism.  In addition, an October 1996 post-service private physician indicated the Veteran received emergency treatment for thyroid problems and an October 1996 VA examination diagnosed hyperthyroidism status post medical treatment.  The Board finds additional development is required to ascertain whether hyperthyroidism permanently worsened in service, or whether any current thyroid disorder, claimed as hypothyroidism, may be a continuation of hyperthyroidism noted at entrance to service or be otherwise related to active service.  Based on the evidence of hyperthyroidism at entrance, treatment for thyroid symptoms in service, and the Veteran's contentions that a physician diagnosed hypothyroidism since service, the Board finds sufficient finds a VA examination and medical opinion are warranted.  See McLendon, 20 Vet. App. at 83.  

With regard to the reopened claim for service connection for a skin disorder, the Board finds an additional VA examination and medical opinion are warranted to address all relevant evidence of record, to include the Veteran's lay statements regarding the onset of a recurring rash and other skin allergies in Saudi Arabia that have continued since.  The Board notes that the Veteran reported recurrent rashes for two years at the prior October 1996 VA examination that diagnosed atopic dermatitis.  Although the examiner indicated the diagnosis was most likely a drug reaction to an antimalarial drug, possibly from 1991, the opinion did not address the Veteran's statements regarding her continued symptomatology or whether the onset of the drug reaction in 1991 was in active service.  Moreover, the Board notes private medical records indicate the Veteran's skin disorder may encompass other diagnoses or symptoms; an April 2010 private medical record noted contact dermatitis with evidence of hyperpigmented, eczematous patches and a latex allergy and January 2013 to February 2013 records assessed impetigo for honey-crusted plaques near the hairline, folliculitis, verruca vulgaris, acne, seborrheic dermatitis, and eczema.  Further, the Veteran has indicated that she has been unable to use detergents and soaps since service in Saudi Arabia which may be indicative of a qualifying chronic disability as defined in 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder or other chronic disability manifested by neuropsychological signs or symptomatology reported as irritability, anxiety, and avoidance.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following the examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

a) Does the Veteran have a clinical diagnosis of an acquired psychiatric disorder present during the period of the claim (since approximately 2009)?  

The examiner is directed to confirm or rule out whether the Veteran has had a diagnosis of PTSD.  If PTSD is diagnosed, the examiner should list all stressful events contributing to the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.  

b) For any acquired psychiatric diagnosis other than PTSD present during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service, to include stressful incidents in Saudi Arabia.  

In making this determination, the examiner should consider the Veteran's statements regarding stressful incidents in active service, a May 1990 report of medical history noting depression or excessive worry (between periods of active duty), and an October 1996 statement indicating the Veteran received emergency treatment for anxiety (after service). 

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should:

a) describe pertinent objective findings related to such symptomatology; and 

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there are symptoms due to any undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

2.	Schedule the Veteran for an appropriate VA examination to determine the etiology of obstructive sleep apnea or other chronic disability manifested by sleep disturbance.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that obstructive sleep apnea began in service, was caused by service, or is otherwise related to service.

The examiner should consider the Veteran's statements regarding onset of symptoms of snoring and cessation of breathing during service.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should:

a) describe pertinent objective findings related to such symptomatology; and 

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there are symptoms due to an undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

3.	Schedule the Veteran for an appropriate VA examination to determine the etiology of hypertension or other chronic disability manifested by any cardiovascular signs or symptoms.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had onset within one year of separation from service (periods of service ended March 1988, July 1991, and June 1992), or is otherwise etiologically related to one of the Veteran's periods of service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should:

a) describe pertinent objective findings related to such symptomatology; and 

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there are symptoms due to an undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

4.	Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back or left wrist disorder present during the period on appeal or other chronic disability manifested by signs or symptoms of joint or muscle pain.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

a) Does the Veteran have a clinical diagnosis of a back or left wrist disorder present during the period of the claim (since approximately 2009)?  

b) For any back or left wrist diagnosis present during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.  

In making this determination, the examiner should consider and the Veteran's statements regarding a left wrist injury and occupational duties in active service and post-service treatment for back pain. 

If any joint or muscle symptomatology cannot be attributed to a known clinical diagnosis, the examiner should:

a) describe pertinent objective findings related to such symptomatology; and 

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there are symptoms due to an undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

5.	Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current thyroid disorder that pre-existed active service, had onset within one year of separation from service (periods of service ended March 1988, July 1991, and June 1992), or is otherwise etiologically related to service, to include exposure to environmental hazards in Southwest Asia.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

a) Does the Veteran have a clinical diagnosis of a thyroid disorder present during the period of the claim (since approximately 2009)?  

b) Was there an increase in severity of hyperthyroidism during a period of service?  

If so, is there clear and unmistakable evidence that pre-existing hyperthyroidism was not aggravated beyond the normal progress of the disorder during active service?

c) Is it at least as likely as not (50 percent probability or greater) that any current thyroid disorder began in service, was caused by service, or is otherwise related to service.

In making this determination, the examiner should consider the service treatment records noting possible Raynaud's syndrome in February 1988, treatment between periods of service for thyromegaly in June 1990, the post-service evidence of emergency treatment for thyroid problems, and the Veteran's statements that she currently has symptomatic hypothyroidism. 

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should:

a) describe pertinent objective findings related to such symptomatology; and 

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there are symptoms due to an undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

6.	 Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disorder or other chronic disability manifested by any signs or symptoms involving the skin.  The claims file must be made available to, and contemporaneously reviewed by, the examiner.  All pertinent medical tests should be accomplished, and all symptomatology and findings reported in detail.

Following examination of the Veteran and review of the record, the examiner should provide an opinion for each skin disorder present during the period of the claim (since approximately 2009) as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.  

In making this determination, the examiner should consider the Veteran's statements regarding onset of symptomatology such as rashes and allergies since service in Saudi Arabia and the October 1996 VA examiner's findings of an antimalarial drug reaction from 1991 and notation that the Veteran reported recurrent rashes for the past two years. 

If any skin symptomatology cannot be attributed to a known clinical diagnosis, the examiner should:

a) describe pertinent objective findings related to such symptomatology; and 

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there are symptoms due to an undiagnosed illness or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

7.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


